lN THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STRICT OF OH|O
WESTERN D|V|S|ON

BoBBY GREEN,
Plaimiff,

V_ _ Case No. 3:17-CV-436
uNlTED sTATEs oF AMERch, ' JUDGE WALTER H- RlCE
et a|.,

Defendants.

 

DEC|S|ON AND ENTRY SUSTA|N|NG PLA|NT|FF'S MOTION FOFl

ENTRY OF DEFAULT JUDGMENT AGA|NST UN|TED HEALTHCARE
(DOC. #31)

 

P|aintiff, Bobby Green, filed this Comp|aint under the Federal Tort Claims
Act, 28 U.S.C. § 2671, et seq. ("FTCA"), naming as Defendants the United States of
America (”United States”), Medicare and United Hea|thcare. Plaintiff has alleged
that Defendants Medicare and United Hea|thcare may have an interest in this
litigation as subrogated parties. Defendant, United States, filed an Answer as Wel|
as a motion to partially dismiss the Comp|aint for lack of subject matter
jurisdiction on behalf of Medicare and the Secretary of the United States
Department of Health and Human Services. Doc. #28.1 However, because United

Hea|thcare filed no responsive pleading, P|aintiff, on January 11, 2019, filed a

 

lThe Court will rule on the motion of the United States to partially dismiss the
Comp|aint in a separate Decision and Entry.

motion for entry of default against this Defendant, Doc. #31, pursuant to ”Rules
55(A) and 12(A) of the Ru|es of Civi| Procedure,” claiming that ”Defendant United
Hea|thcare has no right of subrogation, reimbursement, indemnity, or any other
monetary or equitable damages." Doc. #31, PAGE|D#111. Plaintiff included an
affidavit of counsel stating that the summons and complaint were personally
served on United Hea|thcare on lVlay 22, 2018. Doc. #31, PAGE|D#115.

Pursuant to Rule 12 (a)(1)(A)(i), United Hea|thcare was required to file an
answer within 21 days. Because no responsive pleading Was filed, United
Hea|thcare has forfeited any right it may have had for payment of Plaintiff’s
medical bills from the accident which is the subject of this Comp|aint.
According|y, the Court Will enter default judgment as required by Fed. R. Civ. P.
55(b)(2) and United Hea|thcare is barred from asserting any subrogation,
reimbursement, indemnity, or any other monetary or equitable damages from the
accident.

The Court therefore SUSTA|NS Plaintiff’s motion for entry of default

judgment against Defendant, United Hea|thcare, Doc. #31.

Date: January 28, 2019 L"'°\’V`bl"\<.;-\€
WALTER H. F{lCE
UN|TED STATES DlSTRlCT JUDGE

